                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   AMERICAN GUARD SERVICES, INC., a                         CASE NO. C18-0603-JCC
     California corporation,
10
                                                              ORDER
11                              Plaintiff,
            v.
12
     TERMINAL SECURITY SOLUTIONS, INC.,
13   a California corporation, et al.,
14                              Defendants.
15

16          This matter comes before the Court on the parties’ joint motion for dismissal of claim and
17   court approval of FLSA settlement (Dkt. No. 74). Having thoroughly reviewed the motion and
18   the relevant record, the Court FINDS that the terms of the parties’ settlement agreement as to
19   Defendant Wayne Pack’s counterclaim under the Fair Labor Standards Act, 29 U.S.C. § 201, et
20   seq. are fair and reasonable. (Id. at 2–3); see Lynn’s Food Stores, Inc. v. United States, 679 F.2d
21   1350, 1352–53 (11th Cir. 1982). Therefore, the Court hereby ORDERS that:
22      1. The parties’ joint motion (Dkt. No. 74) is GRANTED. All claims and counterclaims in
23          this case are DISMISSED with prejudice and without an award of attorney fees or costs
24          to either party.
25      2. The Court shall retain jurisdiction over this case for the limited purpose of enforcing the
26          terms of the parties’ settlement agreement.

     ORDER
     C18-0603-JCC
     PAGE - 1
 1      3. Defendant Wayne Pack’s pending motion for partial summary judgment (Dkt. No. 48)

 2          and Plaintiff American Guard Service’s pending motion to compel and request for

 3          sanctions (Dkt. No. 63) are STRICKEN.

 4      4. The Clerk is DIRECTED to close this case.

 5          DATED this 30th day of April 2019.




                                                       A
 6

 7

 8
                                                       John C. Coughenour
 9                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-0603-JCC
     PAGE - 2
